El Juez Asociado Sb. del Tobo,
emitió la opinión del tri: bnnal.
El presente es un recurso gubernativo contra nota del Registrador de la Propiedad de San Germán, negándose a inscribir cierto expediente de dominio aprobado por la Corte de Distrito de Mayagüez.
Agustín Pietri Rodríguez presentó en la expresada corte de distrito una solicitud para acreditar su dominio sobre tres fincas rústicas, adquirido por título de compra en los años de 1891 y 1894. Se olió a la solicitud la tramitación que marca la ley, y, oídas las pruebas, la corte, el 4 de noviem-bre de 1913, declaró justificado el dominio. Firme la resolu-ción de la corte, se expidió copia certificada de la misma, se presentó para su inscripción en el Registro de la Propie-dad de San Germán y el registrador se negó a inscribirla por medio de la siguiente nota:
“No admitida la inscripción del precedente documento que se ba solicitado en cuanto a la finca descrita bajo la letra B, por el defecto de no haberse hecho la citación por edictos durante el término que determinan los apartados 2 y 3 del artículo 395 de, la vigente Ley Hipotecaria; y tomada en su lugar anotación por ciento veinte días al folio 1 del tomo 14 del Ayuntamiento de Sabana Grande, finca número 731, anotación letra A. San Germán, enero 12 de 1914.”
Vista la negativa del registrador, el peticionario acudió de nuevo a la Corte de Distrito de Mayagüez y obtuvo que dicha corte, por resolución de 19 de enero de 1914, decla-rase que no obstante haberse consignado en los edictos publi-cados que las personas que quisieran oponerse a la solici-tud, lo hicieran en un plazo de sesenta días, era lo cierto que habían transcurrido más de ciento ochenta días a partir de su publicación sin que ninguna persona se hubiere opuesto, ni existiera reclamación alguna en contra de la solicitud.
*221Acompañada de copia certificada de la resolución- de 19 de enero de 1914, presentó otra vez el peticionario sn decla-ración de dominio en el registro y el registrador se negó a inscribirla, por medio de la siguiente nota contra la cual se-interpuso el presente recurso gubernativo.
“No ADMITIDA la inscripción del precedente documento por lo que respecta a las fincas descritas con las letras A y C, que ba sido soli-citada con vista de otros documentos por el defecto de no haberse hecho la citación por edictos durante el término que expresan los apartados 2°. y 3o. del artímlo 395 de' la vigíente Ley Hipotecaria, tomándose en su lugar anotaciones por ciento veinte días a los folios 6 y 10 del tomo 14 del Ayuntamiento de Sabana Grande, fincas núme-ros 732 y 733, respectivamente, anotaciones letras A; y no admitida tampoco la conversión solicitada en virtud de los propios documentos,, de la anotación tomada por lo que respecta a la finca letra B, por subsistir el defecto que la produjo, sin que se practique anotación p,or haberse ya verificado, con fecha 12 de enero último, al folio 1 del tomo 14 del Ayuntamiento ‘de Sabana Grande, finca No. 731, ano-tación letra A. San Germán, febrero 3 de 1914.”
En su informe a este Tribunal Supremo, el registrador sostiene su negativa alegando como única razón para ello que no se cumplió en la tramitación del expediente con lo ordenado por la Ley Hipotecaria en su artículo 395, números 2 y 3, y a que no se convocó a las personas a quienes pudiera perjudicar la inscripción solicitada por el término de ciento-ochenta días, sino por el de sesenta.
La sección 6 de la Orden Judicial de 4 de abril de 1899,, dice así: “El plazo de ciento ochenta días fijado en el arti-culo 395 de la Ley Hipotecaria para la admisión de las prue-bas en los expedientes que se instruyan para justificar la adquisición de un inmueble con el fin de inscribir el dominio,, se entenderá de sesenta días naturales.”
Dicha sección 6 se ha interpretado siempre por los tribunales en el sentido de que la citación a las personas igno-radas a quienes pueda perjudicar la inscripción de dominio-solicitada, debe hacerse por el término de sesenta días y *222no por el ele ciento ochenta, pues de otro modo resultaría su aplicación absurda. El término de sesenta días es suficiente y no puede estimarse contrario a la cláusula constitucional del debido procedimiento de ley. El artículo 95 del Código de Enjuiciamiento Civil fija como mínimo el término de un mes para la citación por edictos de un demandado residente fuera de la Isla, o ausente de ella.
A partir de la promulgación de la Orden Judicial de 4 de abril de 1899 se han tramitado en los tribunales de Puerto Eico cientos de expedientes de dominio en la forma en que se hizo en este caso y muchos de ellos han debido inscribirse en el Registro de la Propiedad de San Germán por el mismo actual registrador sin dificultad alguna. El cambio de cri-terio de este funcionario se debe sin duda a la interpretación que ha dado a la decisión dél Tribunal Supremo de los Estados Unidos en el caso de Ochoa v. Hernández, 230 U. S., 139, y a este respecto invocamos y aplicamos a este caso todo lo que hemos expuesto y establecido en nuestra opinión emitida para fundamentar nuestra resolución en el de Damers y Kuenzli v. El Registrador de San Juan, decidido en el día de hoy.
Debe declararse con lugar el recurso y revocarse la nota recurrida.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.